Per Curiam.

The certificate of the overseers, rejected at the instance of the executors, was conclusive evidence of the age and ability of the slave, and sufficient to charge the town with his subsequent maintenance as a pauper. Whether the slave was duly manumitted, as respected his former owner, was a question between him and the owner, and not between the owner and the town. That certificate would, probably, be sufficient evidence of manumission, to conclude the owner, but the town have no further concern with that question, after having given the certificate required by law, and which the statute renders conclusive to exonerate the owner.
Judgment reversed.